Danforth, J.
The case finds that the plaintiff is a member of the firm, of D. R. Stockwell & Co., all of whose members reside, and whose only place of business is in Bangor. It also appears that the property taxed by the defendants was the property of the *289firm and was used in their partnership business. Such property can only be taxed to the firm “ in the town where their business is carried on.” R. S. 1857, c. 6, § 21 (R. S. c. 6, § 27).
It does not come within the exception provided for in c. 53, of the Public Laws of 1869. For the purpose of taxation, the firm, and not an individual member of the firm, is the owner, as seen by the statute above referred to.
The firm did not “ occupy ” a wharf in Brewer as contemplated by the statute. Paying wharfage is not sufficient. Campbell v. Machias, 33 Maine, 419; Lee v. Templeton, 6 Gray, 579.
Nor would it change the result could we consider the plaintiff as owner of the portion taxed to him. In relation to this lumber, he does not occupy the wharf in Brewer either as owner or lessee. His ownership of the lumber is as a member of the firm; as a member of the firm lie pays wharfage ; and it is by virtue of this membership and payment, and this alone, that he deposits this lumber upon the wharf. As the firm does not “ occupy ” the wharf as contemplated by the statute, it follows that he does not. Therefore, in any view we can take of the case, the plaintiff was not taxable in Brewer.
But in this action ho can only recover the amount of the tax and interest. Briggs v. Lewiston, 29 Maine, 472.

Judgment for plaintiff for ‡18.85 and interest from Nov. 5,1870.

AppletoN, C. J.; KENT, WaltoN, and DickeRSOn, JJ., concurred.